 
EXHIBIT 10.25

 
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT dated as of March __, 2017 by and between Innovative
Food Holdings, Inc., a corporation organized under the laws of the State of
Florida (“Employer” or the “Company”) and [_______________] (“Executive”).




W I T N E S S E T H:




WHEREAS, Executive is currently employed by the Company pursuant to the terms of
an employment agreement expiring December 31, 2017 (the “Current Agreement”);
and


WHEREAS, the Company now desires to employ Executive for the period commencing
after the term of the Current Agreement (the “Effective Date”) on the terms and
subject to the conditions hereinafter set forth, and Executive desires so to be
employed;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the Company and Executive agree as follows:


1.          Duties.   Executive shall serve as the President and Chief Marketing
Officer of the Company. In addition, Executive, shall serve as President   of
each of its subsidiary companies (unless otherwise determined by the Company),
with such duties and authority as are generally incident to such positions, and
in such other management position as the Company and Executive shall determine.
Without limiting the generality of the foregoing, the Executive shall (i)
develop a sales program and sales staff; (ii) if the Corporation shall so
determine, shall assist the Corporation in developing support staff; (iii) shall
solicit sales of the Corporation's product; (iv) report directly to the
CEO; (v) perform such responsibilities and duties as designated by the Chief
Executive Officer; and (iv) perform other duties as requested by the Chief
Executive Officer. In performing his duties hereunder, the Executive shall be
subject to the direction of the Corporation's Board of Directors and its Chief
Executive Office and shall not be required to relocate to any location in order
to perform his duties hereunder


2.          Term of Employment.  The Company hereby employs the Executive as of
the Effective Date, and Executive accepts employment by the Company on the terms
and subject to the conditions set forth in this Agreement.  The initial term of
this Agreement shall commence on the Effective Date and shall end on December
31, 2019 (the “Initial Term”).  At the end of the Initial Term, the Term of
Employment (as defined below) shall be automatically extended without further
action of the parties for an additional one-year period (the “Extended Term”)
unless, at least ninety (90) days before the expiration of the Initial Term or
any Extended Term thereafter, a party provides notice in writing to the other
party that the Term of Employment shall not be further extended (“Notice Not to
Extend”).  The failure to timely deliver a Notice Not to Extend can be waived by
Executive or by the Board of Directors at any time. In the event the Company
delivers a Notice Not to Extend Notice the Executive will receive, by January
10th following the year such notice was received, severance pay in an amount
equal to four (4) months of his then Base salary (as defined below), in the form
of a 1099 payment (without any withholding).  For purposes of this

--------------------------------------------------------------------------------



Agreement, the “Term of Employment” shall include the Initial Term and any
Extended Term, but the Term of Employment shall end upon the conclusion of any
non-extended Initial Term or Extended Term or upon any termination or separation
of Executive’s employment with the Company (the “Termination Date”).  For
purposes of Sections 12-15 of this Agreement, the provision of a Notice Not to
Extend the Term of Employment by either party to the other shall not constitute
a termination of Executive’s employment by the Company with Cause, a Termination
Without Cause or a resignation.


3.          Compensation.


(a)          As compensation for his services hereunder, the Company shall pay
to Executive during the Term of Employment an annual base salary in an amount
equal to the base salary for the last year of the Current Agreement (the “Base
Salary”).  In addition, Executive will receive a percentage increase as outlined
in Exhibit A for each year of the Term of Employment.  The Base Salary shall be
paid in substantially equal installments no less often than semi-monthly in
accordance with the Company’s normal payroll practices, subject to required tax
withholding.


(b)          Executive shall be entitled to receive a bonus pursuant to the
terms of Exhibit B attached hereto.  This bonus shall be payable by March 15 of
the immediately following calendar year.


4.          Executive Health and Insurance Benefits.  Executive shall be
entitled to participate in, and receive either personal or family health
insurance of the highest tier of health insurance then offered by the Company’s
insurance provider, and all other benefits and insurance currently offered to
employees  of the Company or the cash equivalent of such health insurance and
other benefits offered to executives, and the cash equivalent of  any life
insurance policies or disability policies, currently providing such insurance
and disability policies to Executive The Company shall be responsible for paying
100% of the cost of such health insurance and other life insurance and
disability insurance  and shall pay, at the choice of Executive, either through
direct payments to the insurance and benefit providers or through bi-weekly
direct cash payments to Executive.


5.          Expenses.  The Company shall pay directly, or advance funds to
Executive or reimburse Executive for, all expenses reasonably incurred by him in
connection with the performance of his duties hereunder and the business of the
Company including reimbursing certain fixed, recurring, work related local
travel and transportation expenses in the form of a fixed expense allowance and
for certain other expenses upon the submission to the Company of such itemized
expense reports, receipts or vouchers. All the items in this Section are to be
paid and reimbursed as per the Company’s expense policy, in effect at the time
of this agreement, for executives and employees.


6.           Withholding.  All payments required to be made by the Company
hereunder to Executive shall be subject to the withholding of such amounts
relating to taxes and other governmental assessments as the Company may
reasonably determine it should withhold pursuant to any applicable law, rule or
regulation.  In the event Executive receives shares of the Company’s stock as
compensation, the Company hereby agrees, unless otherwise directed by the
Company’s chief executive officer, to pay withholding taxes on shares issued via
a net issuance (i.e. the Company
2

--------------------------------------------------------------------------------



will reduce the number of shares delivered with a value equal to 30% of the
value of the share compensation and pay the value of such withheld shares as
taxes on behalf of Executive).


7.          Intentionally omitted.


8.          Office.   Office shall be located in Bonita Springs Florida or in
other locations as determined by the Company’s Chief Executive Officer, The
Company shall provide Executive with suitable office space, furnishings and
equipment, secretarial and clerical services and such other facilities and
office support as are reasonably necessary for the performance of his services
hereunder, either in the Company’s office space or in other remote office spaces
as needed and are customary for an executive officer


9.          Vacation.  Executive shall be entitled to vacation as per the
vacation policies of the Company for executives, with such vacation to be taken
at such time or times as shall be agreed upon by Executive and the Chief
Executive Officer.


10.          Confidential Information.


(a)          Executive shall hold in a fiduciary capacity for the benefit of the
Company all confidential or proprietary information relating to or concerned
with the Company and all of its subsidiaries and affiliated entities
(collectively, “Affiliates”) or its and their products, prospective products,
operations, business and affairs (“Confidential Information”) provided that the
Company treats such information as confidential or proprietary, and Executive
shall not, at any time hereafter, use or disclose any Confidential Information
to any person other than to the Company or its designees or except as may
otherwise be required in connection with the business and affairs of the Company
and Executive’s performance of his duties hereunder, and in furtherance of the
foregoing Executive agrees that:


(i)          Executive will receive, maintain and hold Confidential Information
in strict confidence and will use a reasonable standard of care in safeguarding
it, but no less than the same level of care in safeguarding it that he uses with
his own confidential material of a similar nature;


(ii)          Executive will take all such steps as may be reasonably necessary
to prevent the disclosure of Confidential Information; and


(iii)          Executive will not utilize Confidential Information without first
having obtained the Company’s consent to such utilization, except as he
reasonably determines may be required in connection with his duties hereunder
and the business and affairs of the Company and its Affiliates.


(b)          The commitments set forth in Section 10(a) shall not extend to any
portion of Confidential Information:


(i)          that is generally available to the public;


3

--------------------------------------------------------------------------------



(ii)          that was known to the Executive prior to disclosure by the Company
or its Affiliates;


(iii)          that was not acquired, directly or indirectly and/or in any
manner, from the Company or any of its Affiliates and which Executive lawfully
had in his possession prior to the date of this Agreement (excluding, however,
information that was disclosed to Executive in connection with his prior
employment with the Company); or


(iv)          that, hereafter, through no act or omission on the part of
Executive, becomes information generally available to the public.


(c)          At any time upon written request by the Company (i) the
Confidential Information, including any copies, shall be returned to the
Company, and (ii) all documents, drawings, specifications, computer software,
and any other material whatsoever in the possession of Executive that relates to
such Confidential Information, including all copies and/or any other form of
reproduction and/or description thereof made by Executive shall, at the
Company’s request be returned or destroyed.


(d)          In the event that Executive becomes legally compelled (by
deposition, interrogatory, request of documents, subpoena, civil investigative
demand or similar process) to disclose any of the Confidential Information,
Executive shall provide the Company with prompt prior written notice of such
requirement so that it may seek a protective order or other appropriate remedy
and/or waive compliance with the terms of this Agreement.  In the event that
such protective order or other remedy is not obtained, or the Company waives
compliance with the provisions hereof, Executive agrees to furnish only such
portion of the Confidential Information that is legally required to be
furnished.


(e)          For purposes of this Section 10, the term “Company” shall mean the
Company and its Affiliates.


(f)          This Section 10 will survive any termination of this Agreement and
resignation by Executive.


11.          Intellectual Property.


(a)          Any patent, claim of copyright, trademark, trade name, brand name,
service mark, logo, symbol, trade dress or design, or representation or
expression of any thereof, or registration or application for registration
thereof, or any other improvement, development or discovery, invention, trade
secret, process, system, technical information, know-how, proprietary right or
intellectual property developed, conceived of, invented or otherwise produced by
Executive, alone or with others in connection with the design, manufacture and
marketing of the products of the Company or the Affiliates, or conceived,
developed, created or made by Executive, alone or with others, during the Term
of Employment and applicable to the business of the Company or the Affiliates,
whether or not patentable or registrable (collectively referred to as “Trade
Rights”) shall become the sole and exclusive property of the Company.
4

--------------------------------------------------------------------------------





(b)          Executive shall disclose all Trade Rights promptly and completely
to the Company and shall, during the Term of Employment or thereafter, (i)
execute all documents requested by the Company for vesting with the Company the
entire right, title and interest in and to the same, (ii) execute all documents
requested by the Company for filing and procuring such applications for patents,
trademarks, service marks or copyrights as the Company in its sole discretion,
may desire to prosecute, and (iii) give the Company any and all assistance it
may reasonably require, including the giving of testimony in any proceeding or
hearing, in order to obtain, maintain and protect the Company’s right therein
and thereto; provided that the Company shall bear the entire cost and expense of
such assistance, including without limitation paying Executive reasonable
compensation for any time or effort expended by him in connection with such
assistance after the Termination Date (as defined below).  In furtherance of the
foregoing, Executive acknowledges and agrees that for all purposes of U.S. and
foreign Copyright Laws, the Trade Rights and any inventions, discoveries,
enhancements or improvements to any tangible or intangible property, resulting
from the services performed by Executive for the Company or the Affiliates (for
the purposes of this Section all of the foregoing is collectively referred to as
the “Work”), and any and all elements thereof, shall be deemed to constitute
“works for hire” belonging to the Company within the meaning of Title 17, United
States Code, Section 101, and any comparable provisions of the law of any other
jurisdiction, such that all right, title and interest therein, including,
without limitation, copyrights and exclusive rights under copyright, vest in the
Company.  Executive hereby transfers and conveys to the Company the exclusive,
world-wide, royalty-free, paid-up right to exploit, use, develop, license, and
sell products and services relating to or derived from the Work; and the
exclusive right, title and interest in and to all inventions, improvements,
patent applications and letters patent, “know-how”, and all intellectual
property and other rights, tangible or intangible, which relate to or are based
upon or derived from the Work; and to all information, documents, and
specifications that relate to the Work.  If the Work or any of the elements
thereof is deemed not to be “works for hire” within the meaning of Title 17,
United States Code, Section 101, then Executive hereby assigns and transfers to
the Company all right, title and interest in and to the Work, including rights
throughout the world for good and valuable consideration, receipt of which
Executive hereby acknowledges.  For the sole and exclusive purpose of perfecting
and documenting such limited assignment and transfer, Executive hereby grants to
the Company an irrevocable power of attorney.


(c)          For purposes of this Section 11, the term “Company” shall mean the
Company, and any Affiliates.


12.          Termination Upon Death or Disability.  Executive’s employment
hereunder shall terminate immediately upon his death.  In the event (i)
Executive is unable to perform his duties hereunder by reason of any disability
or incapacity (due to any physical or mental injury, illness or defect) as
determined by a physician reasonably acceptable to Executive (which acceptance
shall not be unreasonably withheld or delayed), or (ii) if Executive is unable
to perform his duties due to other related reasons including, for example, the
need for Executive to take family related leave or personal leave (inclusive of
leave required to care for or be available for  any family members, or leave
related to Executive’s health related issues), then the Executive shall notify
the Company of his intent to take family leave or personal leave, including an
estimate of the number of days which
5

--------------------------------------------------------------------------------



the executive will be on leave. Upon Notification, the  Company shall continue
to pay Executive’s Base Salary and benefits during such events for up to 65
consecutive business days, or an aggregate of 70 business days in any
consecutive 12-month period (the “Compensation Period”).  The Company shall have
the right to terminate Executive’s employment hereunder within 15 business days
after the end of the Compensation Period by giving Executive notice to such
effect at least 15 business  days prior to the date of termination set forth in
such notice, and such employment shall terminate.  In such event, Company shall
continue to pay Executive’s Base Salary and benefits (as described in Section 4)
for 12 months after the date of such termination.


13.          Termination by the Company with Cause.


(a)          In addition to any other rights or remedies provided by law or in
this Agreement, the Company may terminate Executive’s employment upon the
occurrence of any one or more of the following events, any of which shall be
deemed a termination with “Cause” under this Agreement:


(i)          Executive is convicted of, or enters a plea of guilty or nolo
contendere (which plea is not withdrawn prior to its approval by the court) to a
felony, and either Executive fails to perfect an appeal of such conviction prior
to the expiration of the maximum period of time within which, under applicable
law or rules of court, such appeal may be perfected or, if Executive does
perfect such an appeal, his conviction of a felony is sustained on appeal; or


(ii)          Executive has:


1.          Intentionally committed fraud against, or embezzled or
misappropriated funds or other assets of, the Company or any Affiliate;


2.          Intentionally violated, or caused the Company or any Affiliate or
any officer, Executive or other agent thereof, or any other person or entity to
violate, any law, regulation or ordinance, which violation has or would
reasonably be expected to have a significant detrimental effect on the Company
or any Affiliate, or any rule, regulation, policy or practice established by the
Board of Directors of the Company or any Affiliate; or


3.          Repeatedly intentionally violated, or repeatedly intentionally
failed to perform or satisfy any material covenant, material condition or
material obligation required to be performed or satisfied by Executive hereunder
as reasonably determined by the Company’s Board of Directors.


(b)          The Company shall effect such termination for Cause under paragraph
(a) of this Section by giving Executive notice to such effect, setting forth in
reasonable detail the factual basis for such termination and the date of
termination.  Such notice shall be given at least thirty (30) business days
prior to the date of termination set forth therein and Executive may avoid such
termination if Executive, prior to the date of termination set forth in such
notice, cures or explains to the Board of Directors of the Company, the reasons
why the termination should not be effected.


6

--------------------------------------------------------------------------------



(c) During the term of the notice Executive will be immediately suspended with
pay, unless and until the Board of Directors determines to lift the suspension.


14.          Termination by the Company without Cause.  Any termination of
Executive for reasons other than as specifically detailed in Section 12 or 13 is
a breach of this Agreement and is considered a “Termination Without Cause”.


15.          Right to Resign. If any of the terms of this Agreement are breached
by the Company, including but not limited to any changes in Sections 1-9 of this
Agreement, Executive has the right to resign. If Executive resigns pursuant to
this Section, it will be treated as a Termination Without Cause. Prior to
resigning, Executive shall provide written notice to the Company three (3)
business days prior to the effective date of such resignation.  The notice shall
state the basis for the resignation and describe the Company’s breach of this
Agreement.  The Company shall then have the right to cure such breach(es) within
three (3) business days.  However, the Company’s right to cure such breach(es)
does not apply to non-payment in full, or the reduction of, Base Salary, unless
such reduction or non-payment was demonstrated to the Executive to be
unintentional by the Company. If Executive resigns without a breach of this
Agreement by the Company, the provisions of Section 16(b) will apply except that
the Termination Payment (as defined below) shall be extended to a period equal
to two (2) times the period specified in Section 16(b) (the “Expanded Period”)
and shall be paid at the beginning of each month of the Expanded Period and any
shares which have not vested solely due to pricing and volume related conditions
shall immediately vest and such shares shall be delivered to Executive within
five (5) business days and the Company shall promptly provide a 144 opinion upon
request, when applicable and assist in depositing such shares in a brokerage
account. .In addition, in order to receive any items described in Section 16(b),
Executive must agree to assist in transition and provide consulting services to
the Company including any travel at Company’s request, for a minimum of 20 hours
per week, during business hours, for the duration of the Expanded Period. After
the Expanded Period, Executive commits, on a reasonable best efforts basis, to
assisting the Company from time to time with reasonable requests, at the
Company’s expense. In the event Executive does not fully comply with his
obligations and duties for the entire Expanded Period, the Company shall have no
obligation of any kind to compensate Executive and any monies paid to Executive
post resignation shall be returned to the Company.


16.          Compensation upon Termination.


(a)          Any Termination Without Cause shall result in all monies,
compensation, bonuses and benefits that would have been payable through the then
remaining Term of Employment, and any bonuses that had been earned in any prior
fiscal years that have not been paid becoming due and payable (“Without Cause
Payment”).  The Without Cause Payment shall also include all bonuses that
Executive would have earned through the Term of Employment had his employment
not been terminated (”Future Bonus Payments”).  Upon a Termination Without
Cause, all unvested Company securities owned by Executive (e.g. options,
restricted stock units, restricted stock awards, etc.) shall immediately
accelerate and become exercisable or vest, as the case may be.  All amounts of
Without Cause Payment (other than Future Bonus Payments) shall be paid to
Executive within ten (10) business days of the Termination Date and all Future
Bonus payments
7

--------------------------------------------------------------------------------



shall be paid according to the regular bonus schedule provide above had
Executive not been terminated.  If any of such monies are not timely paid
Executive will be entitled to (i) legal representation by Executive’s choice,
paid for by the Company, to enforce, as determined by Executive’s legal counsel,
any of Executive’s rights under this Agreement regardless of the outcome of the
case, and (ii) interest at the highest rate allowed under law, until paid, for
any amounts of Without Cause Payment not timely paid by the Company.  However,
in the event the tribunal (mediator, arbitrator or court, as appropriate)
determines that Executive did not prevail on his claim, Executive shall be
liable to reimburse the Company for all funds expended by the Company pursuant
to the prior sentence together with interest on such advanced funds at the
highest rate allowed by law.


(b)          Upon termination of Executive’s employment with Cause hereunder, he
shall  be entitled to receive, in any case, any compensation or other amount due
to him pursuant to Sections 3-5 in respect of his employment prior to the
Termination Date, and any compensation amounts Executive would have received
pursuant thereto for the 45 day period following the Termination Date had
Executive been employed by the Company (“Termination Payment”). Also, upon such
termination with Cause, Executive shall forfeit all earned but not paid bonuses,
any unearned bonuses, and all unvested shares. However, prior to receiving any
funds pursuant hereto, Executive must deliver a general release to the Company,
in a form reasonably acceptable to the Company, covering the Company and its
Affiliates and each of their respective officers, directors and agents.  Except
as otherwise provided in this Section 16(b), the Company shall have no further
obligation to Executive hereunder.  Any amount payable to Executive pursuant to
this Section 16(b) upon termination of his employment hereunder shall be paid
within ten (10) days, after the Termination Date.


17.          Other Consequences of Termination.  Upon the termination of
Executive’s employment (for whatever reason and howsoever arising) Executive
shall, without waiving any rights he may have pursuant to the terms hereof or
otherwise:


(i)           at the request of the Board immediately resign without claim for
compensation from any office, if any, held by him in the Company and any
Affiliate (but without prejudice to any claim for damages for breach of this
Agreement or for any compensation which otherwise may be payable pursuant to
this Agreement or otherwise) and in the event of his failure to do so the
Company is hereby irrevocably authorized to appoint some person in his name and
on his behalf to sign and deliver such resignation(s) to the Board; and
 
(ii)          immediately repay all outstanding debts or loans due to the
Company or any Affiliate, and the Company is hereby authorized to deduct from
any payments due to Executive a sum in repayment of all or any part of any such
debts or loans.


18.          Non-Competition; Solicitation.


(a)          Executive agrees that during his employment with the Company and
for a period of two years after Executive leaves the Company’s employ for any
reason (or two years after the
8

--------------------------------------------------------------------------------



end of the Expanded  Period in the event Executive resigns without the
occurrence of a Company breach), he shall not, without the written consent of
the Company, directly or indirectly, either individually or as an Executive,
agent, partner, shareholder, consultant, option holder, lender of money,
guarantor or in any other capacity, participate in, engage in or have a
financial interest or management position or other interest in any business,
firm, corporation or other entity if it competes directly with any business
operation conducted by the Company or its Affiliates or any successor or assign
thereof at the time Executive’s employment with the Company is terminated.


(b)          In addition to the limitations contained in (a) above, during such
two year restricted period, Executive will not engage in any form of commercial
enterprise with any of the Company’s suppliers or vendors without written
consent , other than the retail purchase of food as a normal consumer.


(c)          Executive will not at any time during his employment with the
Company and for a period of two years after Executive leaves the Company’s
employ for any reason, solicit (or assist or encourage the solicitation of) any
employee of the Company or any of its Affiliates to work for Executive or for
any business, firm, corporation or other entity in which Executive, directly or
indirectly, in any capacity described in Section 18(a) hereof, participates or
engages (or expects to participate or engage) or has (or expects to have) a
financial interest or management position.


(d)          If any of the covenants contained in this Section 18 or any part
thereof, is held by a court of competent jurisdiction to be unenforceable
because of the duration of such provision, the activity limited by or the
subject of such provision and/or the area covered thereby, then the court making
such determination shall construe such restriction so as to thereafter be
limited or reduced to be enforceable to the greatest extent permissible by
applicable law.


(e)          If Executive is terminated without Cause (including resignation
pursuant to Section 15) the provisions of this Section 18 shall be null and
void.


(f)          For purposes of this Section 16, (i) the term “Company” shall mean
the Company and any Affiliates (ii) any act which Executive is prohibited from
engaging in pursuant to this Section 18, he is also prohibited from soliciting,
hiring, encouraging or retaining any other person to engage in any such
activity; and (iii) participation by Executive in the operation of any business
other than in connection with the operation of a business which is in
competition with the Company or any of its Affiliates or any successor or assign
thereof shall not be deemed to be a breach of this Section 18 and the foregoing
provisions of this Section 18 shall not prohibit the ownership by Executive (as
the result of open market purchase) of 1% or less of any class of capital stock
of a corporation which is regularly traded on a national securities exchange, on
the NASDAQ System or on an over-the-counter system.


19.          Non-Disparagement.  During the Term of Employment and following
Executive’s termination of employment, Executive agrees not to make any
disparaging statements, remarks or comments with respect to the Company, the
Board and the executive officers of the Company, whether written or oral and the
Company shall not make, or allow to be made on its behalf, any disparaging
statements, remarks or comments about Executive and agrees to instruct its
officer,
9

--------------------------------------------------------------------------------



directors and employees not to make statements, remarks or comments. This
Section shall survive any resignation of Executive or any termination of this
Agreement.


20.          Equitable Remedies.  Executive acknowledges that he has been
employed for his unique talents and that his leaving the employ of the Company
during the Term of Employment of this Agreement would seriously hamper the
business of the Company and that the Company will suffer irreparable damage if
any provision of Sections 11, 12 or 18 hereof are not performed strictly in
accordance with their terms or are otherwise breached.  Executive hereby
expressly agrees that the Company shall be entitled as a matter of right to
injunctive or other equitable relief, in addition to all other remedies
permitted by law, to prevent a breach or violation by Executive and to secure
enforcement of the provisions of Sections 11, 12 or 18 hereof.  Similarly,
Executive stands to be significantly harmed if Section 19 is breached by the
Company and the Company hereby expressly agrees that Executive shall be entitled
as a matter of right to injunctive or other equitable relief, in addition to all
other remedies permitted by law, to prevent a breach or violation by the Company
and to secure enforcement of the provisions of Section 19 hereof.  For purposes
of the preceding sentence, the Company shall be responsible for the statements
of its officers, directors and employees and any disparaging statement by such
person shall be deemed a breach by the Company and Executive’s rights hereunder,
including to injunctive or other equitable relief, shall be triggered. Resort to
such equitable relief, however, shall not constitute a waiver of any other
rights or remedies that a party may have.


21.          Limitation of Authority.  Except as expressly provided herein, no
provision hereof shall be deemed to authorize or empower either party hereto to
act on behalf of, obligate or bind the other party hereto.


22.          Notices.  All notices which are required by or may be given
pursuant to the terms of this Agreement must be in writing and must be delivered
personally, sent for next-day delivery by a nationally recognized overnight
delivery service, or sent by certified mail, return receipt requested, postage
prepaid, or by facsimile or email (with written confirmation of transmission)
provided, that, notice is also sent via first class, postage prepaid, mail, or
sent for next-day delivery by a nationally recognized overnight delivery
service) as follows:


to the Company:
28411 Race Track Road
Bonita Springs, FL 34135
Attn:    CEO
Fax:      866-343-6491


with a copy to:                      Feder Kaszovitz LLP
845 Third Avenue
New York, New York 10022
Attn:    Howard I. Rhine, Esq.
Fax:      (212) 888-7776


10

--------------------------------------------------------------------------------




to Executive:
To Executive’s home address set forth on the records of the Company.



Any of the addresses set forth above may be changed from time to time by written
notice from the party requesting the change.  Such notices and other
communications will be treated for all purposes of this Agreement as being
effective immediately if delivered personally or by email or facsimile (with
written confirmation of transmission), or five days after mailing by certified
mail, return receipt requested, first class postage prepaid, or one day after
deposit for next business day delivery by a nationally recognized overnight
delivery service.


23.          Amendment.  Except as otherwise provided herein, no amendment of
this Agreement shall be valid or effective, unless in writing and signed by or
on behalf of the parties hereto.


24.          Waiver.  No course of dealing or omission or delay on the part of
either party hereto in asserting or exercising any right hereunder shall
constitute or operate as a waiver of any such right.  No waiver of any provision
hereof shall be effective, unless in writing and signed by or on behalf of the
party to be charged therewith.  No waiver shall be deemed a continuing waiver or
waiver in respect of any other or subsequent breach or default, unless expressly
so stated in writing.


25.          Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
INTERPRETED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA,
WITHOUT REGARD TO PRINCIPLES OF CHOICE OF LAW OR CONFLICT OF LAWS.


26.          Arbitration.  Other than as provided in Sections 20 and 27 all
controversies, claims or disputes arising out of or relating to this Agreement,
or the breach thereof, shall be solely and exclusively settled by arbitration in
accordance with the Commercial Arbitration Rules then in effect (the
"Arbitration Rules") of the American Arbitration Association (the “AAA”).  The
arbitration shall take place in the New York (or if the AAA does not have an
office in the New York then the arbitration shall be held in the city closest to
New York in which the AAA has an office to conduct hearings), and the arbitrator
shall be appointed by the mutual consent of the parties.  If the parties are
unable to agree upon the appointment of an arbitrator, then the arbitration
shall take place in said AAA office before a panel of three arbitrators selected
in accordance with the Arbitration Rules. The non-prevailing party of the
arbitration (as determined by the arbitrator(s)) shall be responsible for all of
the arbitration fees incurred by the prevailing side as well as the reasonable
legal fees of such prevailing party, as the arbitrator(s) shall determine.


27.          Mediation.  Prior to seeking arbitration, the parties shall use
good faith efforts to resolve any disputes as follows:  Any party hereto
asserting any claim or objection to the action by the other party hereto or
otherwise seeking to enforce any right hereunder (the "claimant") shall give
written notice of such claim to such other party hereto setting forth therein in
reasonable detail the factual basis for such claim, the provisions of this
Agreement relating thereto and the amount of monetary damages or other relief
sought from the other party hereto (the "respondent"). The respondent shall,
within five (5) business days of the giving of such notice, respond to such
claim
11

--------------------------------------------------------------------------------



by written notice accepting or denying such claim in whole or in part, setting
forth therein in reasonable detail the basis for such response. If the claimant
and respondent are unable to resolve such claim in full within ten (10) business
days after the giving of such responsive notice, the parties shall submit the
dispute to nonbinding mediation through the services of a mutually agreed upon
(which agreement shall not be unreasonably withheld) neutral third party if they
cannot agree on a mediator each side shall pick a mediator and the two mediators
shall pick a third mediator who will be the mediator for the case.  If the
parties are still unable to resolve their differences after mediation, they
shall proceed to arbitration as described in Section 26.  The parties may
disclose the suggestion of the mediator to the arbitrator.  It is the intent of
the parties that this mediation process shall provide a quick and inexpensive
way to resolve any differences.  Accordingly, the mediator shall be instructed
to expedite the process and minimize expenses by, among other things,
restricting discovery and witnesses.  The parties shall split the cost of the
mediator.


28.          Severability.  The provisions hereof are severable and in the event
that any provision of this Agreement shall be determined to be invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof shall not be affected, but shall, subject to the discretion of
such court, remain in full force and effect, and any invalid or unenforceable
provision shall be deemed, without further action on the part of the parties
hereto, amended and limited to the extent necessary to render the same valid and
enforceable.


29.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original and which together shall constitute one and
the same agreement.


30.          Further Assurances.  Each party hereto shall promptly execute,
deliver, file or record such agreements, instruments, certificates and other
documents and perform such other and further acts as any other party hereto may
reasonably request or as may otherwise be reasonably necessary or proper, to
carry out the provisions of this Agreement.


31.          Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  This Agreement is not intended, and shall not be deemed, to create or
confer any right or interest for the benefit of any person or entity not a party
hereto.  This Agreement shall not have any validity prior to the Effective Date.


32.          Titles Captions and Other Agreements.  The titles and captions of
the Articles and Sections of this Agreement are for convenience of reference
only and do not in any way define or interpret the intent of the parties or
modify or otherwise affect any of the provisions hereof.


33.          Company Right of First Refusal; Share Registration Rights; The
Company will file a registration statement on Form S-8 if requested by
Executive.  Promptly upon Executive’s request, the Company shall cause its
counsel to issue a 144-opinion letter, when lawfully permitted, and will assist
Executive, at no charge, to help Executive place his shares into a brokerage
account. In addition, Executive acknowledges that the Company has a right of
first refusal with respect to
12

--------------------------------------------------------------------------------



certain shares Executive may desire to sell into the open market or in a private
transaction, pursuant to the terms of the Company’s Right of First Refusal
Policy for executives of the Company.


34.          Current Employment Agreement. The terms of this Agreement shall
apply to the Executive’s Current Employment Agreement, with the exception of
Base Salary, and any conflict between the two Agreements and any other conflict
between any other agreements between the Company and the Executive, shall be
resolved in favor of Executive. Any shares or share related compensation which
have not yet vested or any bonuses which have not yet been earned will not be
affected to the detriment of the Executive by this Agreement.  Any bonuses in
the Current Agreement associated with Food Hatch and Company Spinoffs shall be
in effect and be considered a bonus under Section 3(b) of  this Agreement.


35.          Remedies.  In the event of any actual or prospective breach or
default under this Agreement by either party hereto, the other party shall be
entitled to equitable relief, including remedies in the nature of rescission,
injunction and specific performance.  All remedies hereunder are cumulative and
not exclusive, and nothing herein shall be deemed to prohibit or limit either
party from pursuing any other remedy or relief available at law or in equity for
such actual or prospective breach or default, including the recovery of damages.


36.          Assignment.  This Agreement, and each right, interest and
obligation hereunder, may not be assigned by either party hereto without the
prior written consent of the other party hereto, and any purported assignment
without such consent shall be void and without effect, except that this
Agreement shall be assigned to, and assumed by, any person or entity with or
into which the Company merges or consolidates, or which acquires all or
substantially all of its assets, or which otherwise succeeds to and continues
the Company’s business substantially as an entirety.  Except as otherwise
expressly provided herein or required by law, Executive shall not have any power
of anticipation, assignment or alienation of any payments required to be made to
him hereunder, and no other person or entity may acquire any right or interest
in any thereof by reason of any purported sale, assignment or other disposition
thereof, whether voluntary or involuntary, any claim in a bankruptcy or other
insolvency proceeding against Executive, or any other ruling, judgment, order,
writ or decree.


37.          Grammatical Conventions.  Whenever the context so requires, each
pronoun or verb used herein shall be construed in the singular or the plural
sense and each capitalized term defined herein and each pronoun used herein
shall be construed in the masculine, feminine or neuter sense.


38.          References.  The terms “herein,” “hereto,” “hereof,” “hereby,” and
“hereunder,” and other terms of similar import, refer to this Agreement as a
whole, and not to any Section or other part hereof.


39.          No Presumptions.  Each party hereto acknowledges that it has had an
opportunity to consult with counsel and has participated in the preparation of
this Agreement.  No party hereto is entitled to any presumption with respect to
the interpretation of any provision hereof or the resolution of any alleged
ambiguity herein based on any claim that the other party hereto drafted or
controlled the drafting of this Agreement.


13

--------------------------------------------------------------------------------



40.          Entire Agreement.  This Agreement embodies the entire agreement of
the parties hereto with respect to the subject matter hereof and supersede all
prior or contemporaneous, written or oral, agreements, commitments or
arrangements relating thereto.






(Signature Page Follows)
 
 


14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.


EMPLOYER:


INNOVATIVE FOOD HOLDINGS, INC.

 
By:          ________________________________
Name: Sam Klepfish
Title: CEO


 


EXECUTIVE:
 


______________________________________
Justin Wiernasz
























[Signature Page – Employment Agreement]
15

--------------------------------------------------------------------------------

EXHIBIT A


PERCENTAGE INCREASE ON BASE SALARY


The increase in Base Salary for 2018 and 2019 shall be determined by the
Innovative Food Holdings Executive Compensation Committee.







 












16

--------------------------------------------------------------------------------

EXHIBIT B


BONUS TERMS


Bonuses for 2018 and 2019 shall be determined by the Innovative Food Holdings
Executive Compensation Committee.
 
 
 
 
 


17